Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply to the previous Office action, dated February 16, 2021, has been received and entered into the record. By way of this reply, Applicant has canceled claim 14 and amended the specification at pages 29 and 30.
Claims 1-9 and 14 are canceled.
Claims 10-13, and 15-18 are pending and currently under examination.
The rejections of record can be found in the previous Office action, dated September 16, 2020.

Specification
The specification was previously objected to due to the use of single spaced lines. Applicant’s amendment to the specification has addressed this issue, and this rejection is therefore withdrawn.

Claim Rejections - 35 USC § 112
Claim 14 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s cancellation of claim 14 has obviated this rejection, and it is hereby withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 and 15-18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description and enablement requirements. These claims encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention and in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MOG x IgHMOG), and that the use of this mouse model instead of the EAE mouse addresses the deficiencies stated in the previous Office action.
As Applicant disclosed in their specification and stated in their reply, the Devic mouse model is a transgenic mouse that spontaneously develops an inflammatory demyelination disease resembling Devic's disease, which is often considered a variant of multiple sclerosis (MS). While Devic's disease (a.k.a. Neuromyelitis optica (NMO)) is often treated with the same drugs used for treating MS, there is growing evidence that the two diseases are clinically and pathologically different based upon both laboratory features and specific disease indications (see Feng et al., J Neurol Sci. 2012 Feb 15;313(1-2):48-53 at page 48, left column). 
Further evidence highlights the differences between MS and Devic's disease in both pathology and diagnosis. In a person with Devic's disease, an MRI scan may show inflammation in a long segment of the spinal cord. In MS, the findings tend to be in a short segment in the spinal cord. Another difference in findings for Devic's disease as compared to MS is that cerebrospinal fluid may show a greater increase in white blood cells than in MS patients, and may show presence of neutrophils that is not usually seen in MS. Furthermore, the test for oligoclonal bands (a test that is often positive in MS) is usually negative in the spinal fluid in Devic's disease.  (Cleveland Clinic: Devic's Disease (Neuromyelitis) [online] Cleveland, Ohio. Retrieved from the Internet on June 7, 2021 at <https://my.clevelandclinic.org/ccf/media/files/Multiple_sclerosis_center/devics_disease.pdf>
While NMO is highly similar to MS, scientific consensus now distinguishes NMO from MS. Likewise, while patients with NMO were previously treated with immunomodulatory therapies that are approved for reducing the frequency of relapse in MS (e.g., interferon beta and 
For these reasons, Applicant's arguments that the Devic mouse is an acceptable model of MS are not persuasive. The data from an animal model that does not accurately reflect the disease to be treated cannot be used to extrapolate a treatment for said disease, nor can it reliably be used to give sufficient guidance to enable such a treatment, for the reasons made of record in the previous Office action.
This rejection is therefore maintained.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/SHARON X WEN/Primary Examiner, Art Unit 1644